DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  14  is objected to because of the following informalities:  
is objected to because of the following informalities: typographical error (a telescoping top is bar). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.



Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1 and 10  The term "a rigid" in claims 1 is a relative term which renders the claim indefinite.  The term "a rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Reference of prior art 

Kusic.  (US 20050230520, Tandem Powered Power Tilting Aircraft).
Seibel et al.  (US 20150136897, AIRCRAFT, PREFERABLY UNMANNED).
Weiland.  (US 3159361, Aircraft).
Parks et al.  (US 20180305005, Vertical Take-Off And Landing Aircraft).
Quenzler.  (US 3089666, Airplane Having Changeable Thrust Direction).
Woolworth et al.  (US 20160047274, ACTIVELY CONTROLLED COOLING AIR EXHAUST DOOR ON AN AIRCRAFT ENGINE NACELLE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 6, 11, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusic and further in view of Seibel.

Re Claim 1     Referring to the figures and detailed description above, Kusic discloses:  A system, comprising: a tiltrotor that has a range of motion between a forward flight position and a hovering position (¶ 0050, vertical (capable of hovering) and forward flight),
However Kusic fails to teach as disclosed by Seibel: a pylon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Seibel teachings of a pylon into the Kusic to reduce the aerodynamic drag in flight.
the pylon and the tiltrotor are coupled via a telescoping actuator (11), a rigid bottom bar (15), and a fixed hinge that is attached between the rigid bottom bar and the tiltrotor (31), and moving the tiltrotor from the forward flight position to the hovering position includes extending the telescoping actuator so that the tilt rotor rotates about the fixed to hinge (fig’s 1, 6 and 7).

Re Claims 2 and 11     Referring to the figures and detailed description above, Kusic, as modified above, discloses: The system recited in claim 1, wherein the system is included in an electric vertical takeoff and landing (eVTOL) tiltrotor vehicle (Seibel ¶ 0018).

Re Claim 5     Referring to the figures and detailed description above, Kusic, as modified above,  discloses:  The system recited in claim 1, further including a telescoping top bar (13), wherein moving the tiltrotor from the forward flight position to the hovering position includes extending the telescoping top bar (Kusic fig’s 7, 6, 1, item 13).

Re Claims 6 and 15     Referring to the figures and detailed description above, Kusic, as modified above, discloses: The system recited in claim 1, wherein the fixed hinge is coupled to the tiltrotor via a bar that is coupled to a surface of the tiltrotor (Kusic fig’s 7, 6, 1, unnumbered bar connecting items 31 and 12).

Re Claim 10     Referring to the figures and detailed description above, Kusic, as modified above,  discloses:    A method, comprising: providing a pylon; and providing a tiltrotor that has a range of motion between a forward flight position and a hovering position, wherein: the pylon and the tiltrotor are coupled via a telescoping actuator, a rigid bottom bar, and a fixed hinge that is attached between the rigid bottom bar and the tiltrotor, and moving the tiltrotor from the forward flight position to the hovering position includes extending the telescoping actuator so that the tilt rotor rotates about the fixed hinge.
(Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1).

Re Claim 14     Referring to the figures and detailed description above, Kusic, as modified above,  discloses:   The method recited in claim 10, wherein: the pylon and the tiltrotor are included a vehicle that further includes a telescoping top is bar; and moving the tiltrotor from the forward flight position to the hovering position includes extending the telescoping top bar.
(Claim 14 is similar in scope to Claim 5; therefore, Claim 14 is rejected under the same rationale as Claim 5)

Claim(s) 3  and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusic and further in view of Seibel and further in view of Weiland.

Re Claims 3 and 12     Referring to the figures and detailed description above, Kusic, as modified above, fails to teach as disclosed by Weiland: The system recited in claim 1, wherein the pylon is coupled to a trailing edge of a forward-swept main wing (fig. 1, via item 40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Weiland teachings of the pylon is coupled to a trailing edge of a forward-swept main wing into the Kusic, as modified above, to meet specific design requirements mandate their use.

Claim(s) 4  and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusic and further in view of Seibel and further in view of Parks.

Re Claims 4 and 13     Referring to the figures and detailed description above, Kusic, as modified above, fails to teach as disclosed by Parks:  The system recited in claim 1, wherein the pylon is coupled to a canard (fig. 1a, items 124 and 104).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Parks teachings of the pylon is coupled to a canard into the Kusic, as modified above, to increase the overall lift and thrust of the aircraft.

Claim(s) 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusic and further in view of Seibel and further in view of Quenzler.

Re Claims 7 and 16     Referring to the figures and detailed description above, Kusic, as modified above, fails to teach as disclosed by Quenzler:  The system recited in claim 1, further including a drag chain cable carrier that encloses a cable coupled to the tiltrotor (fig. 19, items 39 and 80).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Quenzler teachings of a drag chain cable carrier that encloses a cable coupled to the tiltrotor into the Kusic, as modified above, to decrease the overall drag of the aircraft.

Claim(s) 8  and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusic and further in view of Seibel and further in view of Woolworth.

Re Claims 8 and 17     Referring to the figures and detailed description above, Kusic, as modified above, fails to teach as disclosed by Woolworth:  The system recited in claim 1, wherein the telescoping actuator includes a passive actuator (¶ 0042).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Woolworth teachings of the telescoping actuator includes a passive actuator into the Kusic, as modified above, to reduce the structural components of the telescoping actuator and reduce weight.

Re Claims 9 and 18     Referring to the figures and detailed description above, Kusic, as modified above, fails to teach as disclosed by Woolworth:   The system recited in claim 1, wherein the telescoping actuator includes a passive actuator, including one or more of the following: a compressed spring or pneumatic piston (¶ 0042, … spring).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Woolworth teachings of the telescoping actuator includes a passive actuator, including one or more of the following: a compressed spring or pneumatic piston into the Kusic, as modified above, to reduce the components of the telescoping actuator and reduce weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nock et al (US 6830222). Thornton. (US 6264144).
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642